Title: From Alexander Hamilton to Benjamin Bourne, William Channing, John S. Dexter, and Jeremiah Olney, 25 October 1792
From: Hamilton, Alexander
To: Bourne, Benjamin,Channing, William,Dexter, John S.,Olney, Jeremiah



Gentlemen
Treasury DepartmentOct 25. 1792

Since mine to you of the 22d. I have reason to believe that the information which gave occasion to that letter was a misapprehension of the party from whom I received it; but whose general accuracy left me no suspicion of such a possibility at the time. I hasten to give this intimation, that no inconveniences may ensue from my first communication.
With perfect esteem I have the honor to be   Gentlemen   Your obed servant
A Hamilton
The Honorable Mr. Bourne
The Attorney of the District
The Supervisor of the Revenue
The Collector of Providence
